—In an action to recover damages for personal injuries, the plaintiff appeals, on the ground, inter alla, of inadequacy, from a judgment of the Supreme Court, Kings County (Steinhardt, J.), entered December 15, 1998, which, upon a jury verdict, is in his favor and against the defendants only in the principal sum of $20,000.
Ordered that the judgment is affirmed, with costs payable to the respondent Ryder Truck Rental, Inc.
Contrary to the plaintiffs assertions on appeal, the jury’s verdict on the issue of damages did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]; Christopher v Great Atl. & Pac. Tea Co., 76 NY2d 1003).
The plaintiffs remaining arguments are without merit. Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.